16-2437-cv
Justin Renel Joseph v. The Metropolitan Museum of Art, City of New York


                             UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an electronic
database (with the notation “summary order”). A party citing a summary order must serve a
copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 22nd day of March, two thousand seventeen.

PRESENT:    JOSÉ A. CABRANES,
            RICHARD C. WESLEY,
                        Circuit Judges,
            WILLIAM K. SESSIONS, III,
                        District Judge.*
_____________________________________

JUSTIN RENEL JOSEPH,

                           Plaintiff-Appellant,
                  v.                                                                   16-2437-cv

THE METROPOLITAN MUSEUM OF ART, CITY OF
NEW YORK,

                  Defendants-Appellees.
_____________________________________


FOR PLAINTIFF-APPELLANT:                                       Justin Renel Joseph, pro se, Jersey City, NJ.

FOR THE METROPOLITAN MUSEUM                                    Christopher J. Robinson, Robert
OF ART:                                                        Corn-Revere, Davis Wright Tremaine
                                                               LLP, New York, NY and Washington, DC.



      * Judge William K. Sessions, III, of the United States District Court for the District of
Vermont, sitting by designation.
FOR THE CITY OF NEW YORK:                                   Jane L. Gordon, Marta Ross, for Zachary W.
                                                            Carter, Corporation Counsel of the City of
                                                            New York, New York, NY.


        Appeal from a judgment of the United States District Court for the Southern District of New
York (Gregory H. Woods, Judge).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Appellant Justin Renel Joseph, proceeding pro se, appeals from a judgment in favor of the
Metropolitan Museum of Art (“the Met”) and the City of New York (“the City”) in his suit under
Titles II and VI of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000a et seq., § 2000d et seq., and the First
Amendment. Joseph alleged that the Met’s display of certain paintings depicting Jesus as white was
discriminatory and the City was implicated in the discrimination because it provided funds to the Met.
We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the
issues on appeal.

        We review de novo the dismissal of a complaint pursuant to Federal Rule of Civil Procedure
12(b)(6), accepting all factual allegations as true and drawing all reasonable inferences in plaintiff’s
favor. Biro v. Conde Nast, 807 F.3d 541, 544 (2d Cir. 2015). The complaint must plead “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see
also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a court must accept as true all factual
allegations in the complaint, that requirement is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at
678.

        First, Joseph argues that the district court erred by not allowing him to proceed on a
disparate-impact theory and by requiring him to plead physical denial of equal access in order to state
a claim under Title II. We hold that district court correctly concluded that Joseph’s Title II claims
failed because he did not plausibly allege that he was denied the equal use and enjoyment of the Met.
Title II guarantees all persons “the full and equal enjoyment of the goods, services, facilities, privileges,
advantages, and accommodations of any place of public accommodation . . . without discrimination or
segregation on the ground of race, color, religion or national origin.” 42 U.S.C. § 2000a. “[T]he
overriding purpose of Title II [was] to remove the daily affront and humiliation involved in
discriminatory denials of access to facilities ostensibly open to the general public.” Daniel v. Paul, 395
U.S. 298, 307–08 (1969) (quotation marks and citation omitted). Joseph concedes that he was given
access, but took issue with the content on display at the Met. Accordingly, Joseph fails to allege any
denial of access or different treatment than other visitors, which is required to sustain a Title II claim.

        Second, Joseph argues that he should have been allowed to pursue his Title VI claims under a
disparate-impact theory, at least insofar as he sought declaratory relief. The district court properly
rejected Joseph’s Title VI claims because he did not plausibly allege that the Met’s display of paintings
was an act of intentional discrimination. Joseph’s argument is foreclosed by Supreme Court precedent
holding that Title VI prohibits only intentional discrimination. See Jackson v. Birmingham Bd. of Educ., 544
U.S. 167, 178 (2005) (observing that Alexander v. Sandoval, 532 U.S. 275 (2001), “held that private
parties may not invoke Title VI regulations to obtain redress for disparate-impact discrimination
because Title VI itself prohibits only intentional discrimination”). And the plaintiff in Sandoval was
herself seeking declaratory relief. See Sandoval v. Hagan, 7 F. Supp. 2d 1234, 1244 (M.D. Ala. 1998),
aff’d, 197 F.3d 484 (11th Cir. 1999), rev’d sub nom., Sandoval, 532 U.S. 275.

        Third, Joseph argues that he adequately pleaded that the City engaged in impermissible
government speech by providing funding to the Met, which in turn violated Titles II and VI by
displaying the allegedly discriminatory paintings. Since this claim is derivative of his discrimination
claims, which the district court properly dismissed, this claim necessarily fails as well.

        Finally, Joseph argues that he should have been granted leave to amend. In this Circuit, pro se
complaints should not be dismissed by the district court without granting leave to amend at least once
when a liberal reading of the complaint gives “any indication” that a valid claim might be stated. Shomo
v. City of New York, 579 F.3d 176, 183 (2d Cir. 2009) (internal quotation marks omitted). However, a
district court need not grant leave to amend when amendment would be “futile.” See, e.g., Cuoco v.
Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). We conclude that the district court did not err by denying
leave to amend. Nothing in Joseph’s complaint, his motion papers, or his appellate brief suggests that
he could state a plausible claim. Accordingly, granting leave to amend would have been futile.

        We have considered Joseph’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the district court’s judgment.


                                                 FOR THE COURT:
                                                 Catherine O’Hagan Wolfe, Clerk

                                                     3